Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tracy Woody appeals the district court’s order denying his motion for a new trial. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Woody v. American Gen. Fin. Servs., Inc., No. 5:09-cv-00561-D (E.D.N.C. June 25, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.